Citation Nr: 0706887	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-17 454A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Center (VAMC) in Palo Alto, California



THE ISSUE

Whether the appellant is eligible for enrollment in the VA 
health care system.



REPRESENTATION

Appellant represented by:	Robert H. Ludlow, Jr., 
Attorney at Law



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard and in the 
Army Reserves from August 1957 to May 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an adverse determination in February 2005 of 
the Department of Veterans Affairs (VA) Health Care System in 
Palo Alto, California, the agency of original jurisdiction.  


FINDINGS OF FACT

1. The appellant served in California Army National Guard and 
Army Reserves from August 1957 to May 1963 with a period of 
active duty for training from August 1957 to February 1968. 

2. The appellant does not have a service-connected 
disability, resulting from active duty for training or 
inactive duty training while serving in the California Army 
National Guard and Army Reserves. 


CONCLUSION OF LAW

As the appellant does not have the requisite military 
service, he is not eligible for enrollment in the VA medical 
health care system.  38 U.S.C.A. §§ 101, 1705 (West 2002); 
38 C.F.R. §§ 3.1, 17.36 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001). 

In the instant case, eligibility for VA benefits as a veteran 
is outlined by statute and regulation.  The Board's review is 
therefore limited to interpretation of the pertinent law and 
regulations. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Law and Regulations

In providing VA hospital care and medical services, the 
Secretary of VA is required to establish and operate a system 
of annual patient enrollment, which is statutorily limited to 
enrollment of veterans.  38 U.S.C.A. § 1705(a); 38 C.F.R. 
§ 17.36. 

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  

Active military service includes active duty and any period 
of active duty for training (ACTDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 
38 C.F.R. § 3.6(a) and (d).  

Active duty for training includes full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1).  



Analysis 

The Report of Discharge, DD-214, shows that the source of the 
appellant's entry to active service was by order to active 
duty for training (ACTDUTRA) from six months from August 1957 
to February 1958, and not by induction or by enlistment.  The 
appellant's component was the identified as the Army National 
Guard.  When he was released from active duty for training he 
was to return to the California Army National Guard. 

The appellant does not claim and the record does not show 
that he was disabled from a disease or injury incurred in or 
aggravated during a period of active duty for training or 
that was he disabled from an injury incurred in or aggravated 
during a period of inactive duty training. 

While the appellant argues that his service from August 1957 
to February 1958 was active duty rather than active duty for 
training, the Report of Separation is clear on its face that 
the period of active service was in fact a period of active 
duty for training with the Army National Guard. 

As the appellant's period of active service is in the Army 
National Guard and the Army Reserve, such active service, 
that is, active duty for training or inactive duty training, 
in the absence of disability, relating to an injury or 
disease, incurred during active duty for training, or 
disability, relating to an injury, incurred during inactive 
duty training, does not qualify him as a veteran for the 
purpose of eligibility for enrollment for VA hospital care 
and medical services under 38 U.S.C.A. § 1705(a) and 38 
C.F.R. § 17.36.

As the law and not the evidence of record is dispositive, the 
claim must be denied because of the lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  







ORDER

As the appellant does not qualify as a veteran, he is not 
eligible for enrollment in the VA healthcare system, and the 
appeal is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


